Title: To George Washington from Nathaniel Ingraham, 31 May 1787
From: Ingraham, Nathaniel
To: Washington, George



Dear Sir
Boston 31st May 1787

I have the honor to acquaint you of my arival in this place yesterday, I have made Enquiery respecting Corn & find the price here 3/4 & the freight would be 6d. which I (presume) would not answer, the Leather I shall purchase the price is 1/2½ ⅌Ct & Shall Ship it to Mr Porter by a Vessell which Sails from this place to Alexandria in a few Days. Should you have Occasion for any thing further by writing me a Line it Shall be attended to, & am Dr Sir with much Respect your friend & very humble Servant

Nathl Ingraham

